                      Case 3:18-cv-07440-JCS Document 76-1 Filed 02/18/20 Page 1 of 2


            1

            2

            3

            4

            5

            6

            7

            8

            9

          10

          11

          12                                      UNITED STATES DISTRICT COURT
          13                                   NORTHERN DISTRICT OF CALIFORNIA
          14                                           SAN FRANCISCO DIVISION
          15     SC Innovations, Inc.,                               CASE NO. 3:18-CV-07440-JCS
          16                             Plaintiff,                  [PROPOSED]
          17            v.                                           ORDER GRANTING DEFENDANTS’
                                                                     MOTION TO DISMISS THE COMPLAINT
          18     Uber Technologies, Inc; Rasier LLC; Rasier-
                 CA LLC; Rasier-PA LLC; Rasier-DC LLC;
          19     Rasier-NY LLC; Uber-USA LLC,
          20                             Defendants.
          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP            [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS COMPLAINT
                                                        Case No. 3:18-CV-07440-JCS
                      Case 3:18-cv-07440-JCS Document 76-1 Filed 02/18/20 Page 2 of 2


            1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2           On February 18, 2020, Defendants Uber Technologies, Inc; Rasier LLC; Rasier-CA LLC;
            3    Rasier-PA LLC; Rasier-DC LLC; Rasier-NY LLC; and Uber-USA LLC (collectively “Defendants”)
            4    filed a Motion to Dismiss the Complaint of SC Innovations, Inc., pursuant to Federal Rules of Civil
            5    Procedure 12(b)(6). The Court, having considered all papers and arguments submitted in support of
            6    and in opposition to the motion, and finding good cause for the motion, orders as follows:
            7           IT IS HEREBY ORDERED that:
            8           Defendants’ Motion to Dismiss is GRANTED, and Plaintiff’s Complaint is DISMISSED
            9    WITH PREJUDICE.
          10            IT IS SO ORDERED.
          11            This is the ____ day of __________________, 2020.
          12
                                                                     ______________________________
          13                                                          Honorable Joseph C. Spero
          14                                                          United States Chief Magistrate Judge

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP            [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS COMPLAINT
                                                      Case No. 3:18-CV-07440-JCS
